Citation Nr: 1336513	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating for hypothyroidism with scar in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran failed to appear for a scheduled January 2013 video hearing.  He did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected hypothyroidism causes fatigability, constipation, and mental sluggishness.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no greater, for the Veteran's hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.119, Code 7903 (2013).









REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated September 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating, including the specific disability rating percentage the Veteran feels is applicable and warranted.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records submitted by the Veteran have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with an appropriate VA examination most recently in December 2010.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  The Veteran was scheduled for a March 2012 VA examination; however, he failed to appear.  In an August 2012 letter from the Veteran in which he explained his reason for missing the examination, he did not ask for a new examination and made it clear that he did not want another examination: "What was this exam supposed to do that the one you just sent me to did not handle."  Based on the March 2010 examination, the Veteran's letter, and the absence of evidence of worsening symptomatology since the examination, the Board concludes that the December 2010 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362  (2005).  He is also competent to report symptoms of fatigability, constipation, and mental sluggishness.  Layno v. Brown, 6 Vet. App. 465, 469-71  (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

III. Analysis

The Veteran is seeking an increased rating for his service-connected hypothyroidism with scar, currently rated at 10 percent.  The Veteran's hypothyroidism is rated under 38 C.F.R. § 4.119, Diagnostic Code (Code) 7903.  Under this diagnostic code, a 10 percent rating is appropriate when there is fatigability, or continued medication is required for control.  A 30 percent rating is warranted when there is fatigability, constipation, and mental sluggishness.  A 60 percent evaluation requires muscular weakness, mental disturbance, and weight gain.  A 100 percent evaluation is appropriate when there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

At the Veteran's December 2010 VA examination, he reported fatigability, sleepiness, emotional instability, depression, slowing of thought, poor memory, difficulty swallowing, and weight gain.  The Veteran denied having tremors or any difficulty breathing.  Other reported symptoms included inability to make decisions, "brain fog, mood swing, memory loss, fatigue, nervous, lack of concentration, have a tic in eye, muscle spasms."  The Veteran claimed that he has an intolerance of cold weather, stating that he must wear extra layers when it is 40 degrees or below.  In addition, the Veteran reported that his thyroid condition has "resulted in heart problems consisting of [heart rate] and [blood pressure] changes, heart racing and gastrointestinal problems consisting of digestive process has locked up and shut down (cramps)."  Upon examination, the examiner found the heart rhythm to be normal.  Bowel sounds were normal, with no tenderness, bruits, or ascites.  There was no generalized muscle weakness, muscle wasting, or muscle atrophy.  The examiner rendered a diagnosis of hypothyroidism, status post thyroidectomy with a scar and no sequelae.  

In an August 2011 letter, the Veteran further alleged his struggle with fatigability, sleepiness, emotional instability, depression, slowing of thought, poor memory, difficulty swallowing, and weight gain.  The Veteran also highlighted his alleged constipation.  However, the Veteran has provided documentation of Sennosides and Docusate, prescribed to him by a VA physician for constipation and as a stool softener.  

In an October 2011 letter, the Veteran described in great detail his alleged constipation.  In addition, the Veteran further contended that his condition had led to mental sluggishness and fatigability.  

As previously outlined, a 30 percent evaluation for hypothyroidism requires a showing of fatigability, constipation, and mental sluggishness.  The competent and probative evidence supports a finding that the Veteran is currently suffering from all three of these symptoms.  Fatigability and mental sluggishness have been consistently recorded in the Veteran's medical records.  The Veteran is competent as a lay person to report symptoms as they relate to fatigability and mental sluggishness.  Additionally, the Veteran is competent to report symptoms with respect to his alleged constipation and bowel functioning.  The Veteran has provided evidence of the VA prescribing medication to treat his constipation.  The Board has no reason to doubt the credibility of the Veteran's assertions, as nothing in the record contradicts his allegations of fatigability, mental sluggishness, and constipation.  

A 60 percent evaluation requires a showing of muscular weakness, mental disturbance, and weight gain.  The record contains no evidence of muscular weakness.  The Veteran has not alleged muscular weakness, and the December 2010 VA examination specifically found that there was no muscular weakness present.  The Veteran has alleged depression and other issues concerning his mental state; however, the record contains no evidence of a diagnosed mental condition or disturbance.  As a result, a 60 percent evaluation is not warranted.

The Board notes that a 100 percent evaluation is also not warranted due to the lack of evidence of muscular weakness or mental disturbance.  The Veteran has alleged cold intolerance at his December 2010 VA examination; however it is unclear that the need for multiple layers in weather below 40 degrees truly constitutes a cold intolerance.  Additionally, the evidence does not support a finding of cardiovascular involvement or bradycardia.

For the reasons outlined above, a 30 percent evaluation for the Veteran's service connected hypothyroidism is warranted.

The Board also finds that there is no basis for a separate evaluation for the Veteran's scar.  Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a compensable (10 percent) evaluation is assigned for scars of the head face or neck if there is one characteristic of disfigurement shown.  The 8 characteristics of disfigurement, for purposes of evaluation under section 4.118, are as follows: Scar 5 or more inches (13 or more cm.) in length. Scar at least one-quarter inch (0.6 cm.) wide at widest part. Surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue. Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  The December 2010 VA examination, however, revealed a neck thyroidectomy scar measuring only 12 cm. by 0.2 cm.  The scar was superficial, not painful on examination, and had no tissue damage.  There was no skin breakdown, inflammation, edema, keloid formation, limitation of motion, limitation of function, or adherence to underlying tissue.  There was hypopigmentation of the scar, albeit only measuring the noted area of the scar.  These findings do not provide a basis for a separate compensable evaluation.  

With respect to an extraschedular evaluation, to determine whether one is appropriate, the Board must consider a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first step is whether the rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is therefore adequate.  If the schedular evaluation does not contemplate the Veteran's level of disability, then the second inquiry is whether there is an exceptional gap between the Veteran's disability picture and the criteria.  If the Veteran's disability picture meets this second inquiry, then the third step is to refer the case to the Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the evidence shows that the symptoms of the Veteran's hypothyroidism are fully considered by the applicable rating criteria.  Code 7903 accounts for more severe symptoms associated with hypothyroidism.  Moreover, the Veteran has not described, nor does the evidence suggest, that the Veteran has any other manifestations of his hypothyroidism that would warrant consideration of an alternate diagnostic code.  As a result, further consideration of the three step Thun analysis is unnecessary.  38 C.F.R. § 3.321(b)(1).

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record does not indicate, and the Veteran has not asserted, that he is unemployable as a result of his hypothyroidism.  A TDIU claim accordingly has not been raised in the present appeal.


ORDER

Entitlement to an initial rating for hypothyroidism with scar of 30 percent is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


